Citation Nr: 1219281	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, denied entitlement to TDIU.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

The Court has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the Veteran's service connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Regulations require that VA consider the combined effects of the service-connected disabilities have on employment.  38 C.F.R. § 4.16.  Hence, the Board is required to obtain an opinion that considers the combined effects of the service-connected disabilities on employability.

As the record does not include a VA opinion by a qualified medical professional that sufficiently assesses what impact the Veteran's service-connected disabilities, alone or in combination, have on his ability to obtain and maintain employment, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with a qualified mental health physician to determine the combined impact the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The examiner should review the claims folder and note such review in the examination report.  The examiner should also consider the Veteran's level of education and employment experience.

The examiner should provide an opinion as to whether the service-connected PTSD, alone or in concert with his service-connected small bowel resection with functional anastomosis and surgical scars of left lower quadrant and midline abdomen, prevent the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  If the benefits sought on appeal remain denied, the RO or AMC should issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 No action is required of the appellant until further notice.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



